UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 02-69494 GLOBAL GOLD CORPORATION (Exact name of small business issuer in its charter) DELAWARE 13-3025550 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 555 Theodore Fremd Avenue, Rye, NY 10580 (Address of principal executive offices) (914) 925-0020 (Issuer's telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o. Not applicable. As of May 20, 2011 there were 79,440,475 shares of the issuer's Common Stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets as of March 31, 2011 and as of December 31, 2010 (Audited) 3 Consolidated Statements of Operations for the three months ended March 31, 2011 and March 31, 2010 and for the exploration stage period from January 1, 1995 (inception) through March 31, 2011 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and March 31, 2010 and for the exploration stage period from January 1, 1995 (inception) through March 31, 2011 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis or Plan of Operation 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 28 SIGNATURES 31 CERTIFICATIONS 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GLOBAL GOLD CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) (Audited) CURRENT ASSETS: Cash $ $ Inventories Tax refunds receivable Prepaid expenses Other current assets TOTAL CURRENT ASSETS LICENSES, net of accumulated amortization of $1,917,234 and $1,842,655, respectively ASSETS HELD FOR SALE, net of accumulated amortization of $540,518 and $498,939, respectively DEPOSITS ON CONTRACTS AND EQUIPMENT PROPERTY, PLANT AND EQUIPMENT, net of accumulated depreciation of $2,516,339 and $2,442,299, respectively $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Wages payable Employee loans Advance from customer Deposit on sale of property Deposit on Joint Venture - Secured line of credit - short term portion Current portion of note payable to Directors TOTAL CURRENT LIABILITIES SECURED LINE OF CREDIT - LONG TERM PORTION TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Common stock $0.001 par, 100,000,000 shares authorized; 79,190,475 and 79,190,475 at March 31, 2011 and December 31, 2010, respectively, shares issued and outstanding Additional paid-in-capital Accumulated deficit prior to development stage ) ) Deficit accumulated during the development stage ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' DEFICIT ) ) $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 3 GLOBAL GOLD CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Cumulative amount from January 1, 2011 January 1, 2010 January 1, 1995 through through through March 31, 2011 March 31, 2010 March 31, 2011 (Unaudited) (Unaudited) (Unaudited) REVENUES $
